             Case 1:19-cv-00470-GSA Document 36 Filed 06/17/21 Page 1 of 3


 1
 2                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 3                              FRESNO DIVISION
 4
     JULIO CESAR ENCINAS,                     Case No. 1:19-cv-00470-GSA
 5
 6               Plaintiff,                   STIPULATION FOR THE AWARD
                                              AND PAYMENT OF ATTORNEY
 7                      v.                    FEES AND EXPENSES PURSUANT
 8                                            TO THE EQUAL ACCESS TO
   ANDREW SAUL, Commissioner of               JUSTICE ACT; ORDER
 9 Social Security,
10                                           (Doc. 34)
                Defendant.
11
          IT IS HEREBY STIPULATED by and between the parties through their
12
   undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
13
   attorney fees and expenses in the amount of SEVEN THOUSAND SEVEN-
14
   HUNDRED FIFTY-ONE DOLLARS and 59/100 ($7,751.59) under the Equal Access
15
   to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
16
17 all legal services rendered on behalf of Plaintiff by counsel in connection with this civil
18 action, in accordance with 28 U.S.C. § 2412(d).
19       After the Court issues an order for EAJA fees to Plaintiff, the government will
20 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
21 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
22 to honor the assignment will depend on whether the fees are subject to any offset
23 allowed under the United States Department of the Treasury’s Offset Program. After
24 the order for EAJA fees is entered, the government will determine whether they are
25 subject to any offset.
26       Fees shall be made payable to Plaintiff, but if the Department of the Treasury
27 determines that Plaintiff does not owe a federal debt, then the government shall cause
28 the payment of fees, expenses and costs to be made directly to Counsel, pursuant to
            Case 1:19-cv-00470-GSA Document 36 Filed 06/17/21 Page 2 of 3


 1 the assignment executed by Plaintiff. Any payments made shall be delivered to
 2 Plaintiff’s counsel, Jonathan O. Peña.
 3         This stipulation constitutes a compromise settlement of Plaintiff’s request for
 4 EAJA attorney fees, and does not constitute an admission of liability on the part of
 5 Defendant under the EAJA or otherwise. Payment of the agreed amount shall
 6 constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
 7 Counsel including Counsel’s firm may have relating to EAJA attorney fees in
 8 connection with this action.
 9         This award is without prejudice to the rights of Counsel and/or Counsel’s firm
10 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
11 savings clause provisions of the EAJA.
12         The Motion for Attorney Fees filed on June 15, 2021 (ECF #34) is therefore
13 withdrawn.
14
15                                          Respectfully submitted,
16
17 Dated: June 16, 2021                           /s/ Jonathan O. Peña
18                                          JONATHAN O. PEÑA
                                            Attorney for Plaintiff
19
20 Dated: June 16, 2021                     PHILLIP A. TALBERT
21                                          Acting United States Attorney
                                            DEBORAH LEE STACHEL
22                                          Regional Chief Counsel, Region IX
23                                          Social Security Administration
24                                      By: _*_Chantal Jenkins
25                                         Chantal Jenkins
                                           Special Assistant U.S. Attorney
26                                         Attorneys for Defendant
27                                         (*Permission to use electronic signature
                                           obtained via email on June 16, 2021).
28
                                                -2-
            Case 1:19-cv-00470-GSA Document 36 Filed 06/17/21 Page 3 of 3


 1
                                           ORDER
 2
 3        Based upon the parties’ Stipulation for the Award and Payment of Equal Access

 4 to Justice Act Fees and Expenses (the “Stipulation”),
 5
          IT IS ORDERED that fees and expenses in the amount of SEVEN THOUSAND
 6
 7 SEVEN-HUNDRED FIFTY-ONE DOLLARS and 59/100 ($7,751.59) as authorized by
 8 the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), be awarded subject to the
 9
   terms of the Stipulation.
10
11
12 IT IS SO ORDERED.
13
       Dated:   June 17, 2021                       /s/ Gary S. Austin
14                                          UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -3-
